PER CURIAM.
The former husband, Kenneth Brown, appeals the final judgment dissolving his marriage to the former wife, Lauren Brown. He challenges the timesharing, equitable distribution of marital assets and debt, retroactive support, and attorney's fee award on appeal. Because the former husband has not provided this Court with the necessary transcripts of the proceedings below, we are precluded from addressing whether the trial court's decisions on these matters are without evidentiary support. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) ; see also Rayess v. Bitar, 254 So. 3d 1197 (Fla. 5th DCA 2018). We must affirm unless the former husband can demonstrate that "fundamental error appears on the face of the appealed order." Murphy v. Murphy, 948 So. 2d 864, 865 (Fla. 5th DCA 2007). The former husband has made no such showing in this case.
AFFIRMED.
EVANDER, C.J., ORFINGER and HARRIS, JJ., concur.